Citation Nr: 0617283	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-36 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Evaluation of type II diabetes mellitus, with 
nephropathy, rated as 20 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C and 
liver problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964 and from October 1965 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for diabetes mellitus associated 
with herbicide exposure; a 20 percent disability rating was 
assigned, effective July 9, 2001; that rating action also 
denied service connection for hepatitis C and liver problems, 
claimed as a due to exposure to Agent Orange.  Subsequently, 
in an October 2003 rating action, the RO assigned an 
effective date of May 5, 2001.  The veteran perfected a 
timely appeal to those decisions.  

In his substantive appeal (VA Form 9), received in December 
2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated May 27, 2004, he withdrew his 
request for a hearing.  38 U.S.C.A. § 20.704(e) (2005).  

Although the RO adjudicated the issue concerning hepatitis C 
and liver problems on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  This matter was previously denied by 
rating decisions dated in April 2000 and May 2001.  While the 
veteran now claims that his hepatitis C and liver problems 
developed as a result of Agent Orange exposure, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that reliance upon a new etiological theory is insufficient 
to transform a claim which has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence has been received to reopen a claim for 
service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran is seeking service connection for hepatitis C and 
liver problems due to exposure to Agent Orange, and a rating 
in excess of 20 percent for diabetes mellitus, type II, with 
nephropathy.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review of these claims for the following reasons.  

A.  Evaluation in excess of 20 percent for diabetes mellitus.

The notice requirements of § 5103(a), and § 3.159(b), are 
generally not met unless VA can point to a specific notice 
providing document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A review of the veteran's claims folder shows that, to date, 
the required notice has not been provided with respect to the 
diabetes mellitus claim.  In this regard, the Board notes 
that the RO sent the veteran and his service representative a 
notice letter on November 19, 2001.  However, this letter 
only included the criteria for substantiating a claim for 
service connection for hepatitis C.  This letter did not 
refer to the veteran's claim for service connection for 
diabetes mellitus.  Subsequently, a March 2002 rating action 
granted service connection for diabetes mellitus with 
herbicide exposure.  

Although the October 2003 statement of the case referred to 
the November 2001 VCAA notice letter and included the 
criteria listed in 38 C.F.R. § 3.159, to date, VA has not 
specifically informed the veteran of the evidence needed to 
substantiate his request for a higher evaluation for his 
diabetes mellitus, and the development responsibilities and 
activities of the VA and the veteran.  As such, it does not 
appear that the veteran has received the notice he is due 
under 38 U.S.C.A. § 5103(a).  See Quartuccio, 16 Vet. App. at 
187.  He must be apprised of the significant changes that 
occurred as a result of the VCAA because adjudication of his 
claims, without prior notification of this new law, clearly 
will be prejudicial.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 394 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

B.  Service connection for hepatitis C and liver problems.

With respect to the service connection claim, the RO denied 
service connection for hepatitis C and liver problems, 
claimed as due to exposure to Agent Orange in March 2002.  
However, service connection for hepatitis C was previously 
denied in an unappealed rating decision in May 20001, which 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).  
Whether a claim is reopened is a jurisdictional matter, and 
the Board must independently address that issue, 
notwithstanding any actions of the RO.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  In this regard, while this 
claim has been developed and adjudicated on a de novo basis, 
based on the theory that the veteran developed hepatitis C 
and liver problems secondary to exposure to Agent Orange, the 
Agent Orange laws and regulations do not address hepatitis.  
In this regard, a claim based on a new theory of entitlement 
is not a new claim.  Rather, the claim must still be reopened 
by the submission of new and material evidence.  See Bingham 
v. Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 
Vet. App. 120 (1997).  Moreover, in his notice of 
disagreement, dated in May 2002, the veteran maintained that 
the only instance he recalled being exposed to infection was 
when he participated in a "blood brothers" ceremony in 
Vietnam; at that time, he and a friend cut their wrist and 
shared blood in Vietnam.  The veteran indicated that he 
subsequently learned that the friend was a drug user and he 
was discharged early due to illness.  Thus, the issue should 
include direct service connection as well.  The RO should 
consider whether new and material evidence has been received 
to reopen the claim in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In addition, the RO provided VCAA notice to the veteran in 
November 2001, but this notice related to the evidence needed 
to substantiate a claim for service connection.  As 
mentioned, a petition to reopen a previously denied claim, 
such as in this case, additionally requires that the claimant 
first submit new and material evidence.  See 38 C.F.R. 
§ 3.156.  So a remand is required so that he can be afforded 
the proper VCAA notice.  

Finally, the veteran has indicated that he was told that he 
had hepatitis C at the VA hospital in Long Beach, California; 
the veteran reported being diagnosed with hepatitis C in 
1979, within a short period after his discharge from service.  
In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically 
provides that the duty to assist requires that these records 
be considered in the adjudication of the veteran's claims.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002 & Supp. 
2005).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to the requirements 
for the submission of new and material 
evidence sufficient to reopen a 
previously denied claim for service 
connection for hepatitis C.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for diabetes 
mellitus and hepatitis C.  The RO should 
obtain copies of all treatment records 
referred to by the veteran which have not 
already been associated with the claims 
folder.  All VA treatment records not 
already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected 
diabetes mellitus with nephropathy.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
clinical manifestations of the veteran's 
diabetes mellitus, to include symptoms 
and resulting complications, should be 
reported in detail.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  
The examiner should, as well, comment on 
whether maintenance of the veteran's 
diabetes mellitus requires regular visits 
to a diabetic care provider, and if so, 
the regularity with which those visits 
are necessary.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include whether new and material evidence 
sufficient to reopen the claim for 
hepatitis C and liver problems has been 
received, and if so, entitlement to 
service connection for the same.  If the 
determination is adverse to the veteran, 
he should be furnished a Supplemental 
Statement of the Case as to the issues 
currently on appeal.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





